264 S.W.3d 655 (2008)
Tom WATSON, III, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67819.
Missouri Court of Appeals, Western District.
July 29, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 2, 2008.
Application for Transfer Denied October 28, 2008.
Elizabeth U. Carlyle, Columbus, MS, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before: PAUL M. SPINDEN, P.J., JAMES E. WELSH and ALOK AHUJA, JJ.

ORDER
PER CURIAM.
Appellant Tom Watson appeals the circuit court's judgment denying his motion for post-conviction relief after an evidentiary hearing. After pleading guilty to five counts of sodomy, § 566.060, RSMo 1990, Appellant was sentenced in Jackson County Circuit Court to twenty years in the Missouri Department of Corrections, with the sentence on two of the counts to be served consecutively. Appellant now claims that there was an insufficient factual basis to support his guilty plea, and that his trial counsel was constitutionally ineffective for failing to object to the insufficient factual basis and for failing to call *656 certain character witnesses to testify at Appellant's sentencing.
We affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 84.16(b).